The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 7 is objected to because of the following informalities: typographical error “that such that” in Lines 2-3.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling system, air circulation system, inlet, and outlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a handheld scanner for intraoral scanning, does not reasonably provide enablement for a cooling system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. As to either “air circulation” or “cooling system”, the instant Specification merely discloses an inlet and outlet in Page 13 Line 24 - Page 14 Line 10. Further structural details as to how the inlet and outlet are interconnected to allow for air circulation between them and as to how the passage of air functions as a cooling system is not disclosed. It is not disclosed whether air is circulated passively (e.g. via movement of the scanner) or actively (e.g. with a motor or blower). The location of the inlet and outlet are also not disclosed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 7, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation “a removable tip” in respective Line 1. It is unclear as to whether this refers to “a tip” in Claim 1 Line 3. The inclusion of the second “tip” introduced ambiguity as to how many tips are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. For examination purposes this limitation is treated as one and the same for a scanner having a single tip.
Claim 7 recites the limitation "the distal end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the proximal end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a removable tip” in Line 1. It is unclear as to whether this refers to “a tip” in Claim 1 Line 3. The inclusion of the second “tip” introduced ambiguity as to how many tips are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. For examination purposes this limitation is treated as one and the same for a scanner having a single tip.
Claim 14 recites the limitation “a removable tip” in Line 1. It is unclear as to whether this refers to “a tip” in Claim 12 Line 3. The inclusion of the second “tip” introduced ambiguity as to how many tips are claimed and prevents a person having ordinary skill in the art from determining the scope of the claim. For examination purposes this limitation is treated as one and the same for a scanner having a single tip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hollenbeck et al. (International Publication WO 2013/132091, hereinafter “Hollenbeck”) and in further view of Ernst et al. (U.S. Publication 2011/0123098, hereinafter “Ernst”).
As to Claim 1, Hollenbeck discloses a handheld scanner “intraoral scanner” in 32/27 and Figs. 1-2 for intraoral scanning, comprising:
a main body (201) in 32/29 comprising a mounting part (202) in 33/9 and Fig. 1, wherein the mounting part is configured to mount a tip (100) in 32/29 and Figs. 1-3 and 5a-6b for the scanner; 
an image sensor “image sensor” in 33/19 and a light source “light source” in 33/23 arranged in the main body “other parts of the main body” in 33/18; electronic components “processing electronics” in 33/19 for operating the scanner.
However, Hollenbeck does not specifically disclose a cooling system. Ernst teaches in the related field of intraoral scanners that an intraoral scanner “wand” in [0066] and Fig. 2 has a cooling system (35, 36, 37, 38) in [0066] comprising an air circulation system (36, 37) in [0066], where the air circulation system comprises an inlet at (36) and an outlet (38) in [0066], where the outlet and inlet are separate openings of the air circulation system and where the outlet and inlet are arranged such that the air exiting the outlet is not mixed with the air sucked into the inlet at (36). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the scanner of Hollenbeck with cooling means as taught by Ernst to fulfill the same function with predictable results.
As to Claim 2, Hollenbeck discloses the handheld scanner according to claim 1, wherein the inlet and outlet are separated by at least 5mm (106) in 35/14 and Fig. 5A having a thickness of 0.4 mm - 2 mm as described in 22/22-24 that is a small proportion of the length of the tip. It would have been obvious to one of ordinary skill in the art to provide the inlet and outlet at varying lengths relative to the length of the tip in order to fulfill the same function of providing an inlet and outlet for air to circulate with predictable results of varying cooling efficiencies as the distance between the inlet and outlet are varied.
As to Claim 3, Hollenbeck discloses the handheld scanner according to claim 1, wherein the inlet and outlet are separated by 20 mm or more (106) in 35/14 and Fig. 5A having a thickness of 0.4 mm - 2 mm as described in 22/22-24 that is a small proportion of the length of the tip. It would have been obvious to one of ordinary skill in the art to provide the inlet and outlet at varying lengths relative to the length of the tip in order to fulfill the same function of providing an inlet and outlet for air to circulate with predictable results of varying cooling efficiencies as the distance between the inlet and outlet are varied.
As to Claim 4, Hollenbeck discloses a removable tip (100) in 32/29 and Figs. 1-3 and 5a-6b configured to be mounted to the scanner according to claim 1. 
As to Claim 5, Hollenbeck discloses the removable tip according to claim 4, wherein the tip comprises:
a framework (104) in 34/6 and (106) in 35/14 and Fig. 3; and
an optical element “optical element (103)” and “mirror” in 34/4-5, wherein the optical element comprises a mirror “mirror” in [0200].
As to Claim 6, Hollenbeck discloses the removable tip according to claim 5, wherein the mirror is arranged such that light from the light source is guided towards an object “towards the set of teeth” in 29/2 located outside the tip and light returning from the object is guided towards the image sensor “light returning from the set of teeth is transmitted towards a camera” in 29/3-4.
As to Claim 7, Hollenbeck discloses the removable tip according to claim 6, wherein the tip comprises an opening (203) in 34/19 and Fig. 4 at the distal end for mounting the tip to the scanner as shown in Fig. 5a, and an opening of ring (206) in 35/6 and Fig. 4 at the proximal end that such that the light from the light source and the returning light from the object is via the opening at the proximal end.
As to Claim 8, Hollenbeck discloses a system comprising the handheld scanner of claim 1, and a removable tip (100) in 32/29 and Figs. 1-3 and 5a-6b configured to be mounted to the scanner.
As to Claim 9, Hollenbeck discloses the system of claim 8, wherein the removable tip comprises: a framework (104) in 34/6 and (106) in 35/14 and Fig. 3; and an optical element “optical element (103)” and “mirror” in 34/4-5, wherein the optical element comprises a mirror.
As to Claim 10, Hollenbeck discloses the system of claim 9, wherein the mirror is arranged such that light from the light source is guided towards an object “towards the set of teeth” in 29/2 located outside the tip and light returning from the object is guided towards the image sensor “light returning from the set of teeth is transmitted towards a camera” in 29/3-4.
As to Claim 11, Hollenbeck discloses the system of claim 10, wherein the tip comprises an opening (203) in 34/19 and Fig. 4 at the distal end for mounting the tip to the scanner as shown in Fig. 5a, and an opening of ring (206) in 35/6 and Fig. 4 at the proximal end that such that the light from the light source and the returning light from the object is via the opening at the proximal end.
As to Claim 12, Hollenbeck discloses a handheld scanner “intraoral scanner” in 32/27 and Figs. 1-2 for intraoral scanning, comprising:
a main body (201) in 32/29 comprising a mounting part (201) in 33/9 and Fig. 1, wherein the mounting part is configured to mount a tip (100) in 32/29 and Figs. 1-3 and 5a-6b for the scanner;
an image sensor “image sensor” in 33/19 and a light source “light source” in 33/23 arranged in the main body “other parts of the main body” in 33/18;
electronic components “processing electronics” in 33/19 for operating the scanner.
However, Hollenbeck does not specifically disclose a cooling system. Ernst teaches in the related field of intraoral scanners that an intraoral scanner “wand” in [0066] and Fig. 2 has a cooling system (35, 36, 37, 38) in [0066] comprising an air circulation system (36, 37) in [0066], where the air circulation system comprises an inlet at (36) and an outlet (38) in [0066], where the outlet and inlet are separate openings of the air circulation system and where the outlet and inlet are arranged such that the air exiting the outlet is not mixed with the air sucked into the inlet at (36). It would have been obvious to one of ordinary skill in the art at the time of invention to provide the scanner of Hollenbeck with cooling means as taught by Ernst to fulfill the same function with predictable results.
As to Claim 13, Hollenbeck discloses the handheld scanner according to claim 12, wherein the inlet and outlet are separated by 20 mm or more (106) in 35/14 and Fig. 5A having a thickness of 0.4 mm - 2 mm as described in 22/22-24 that is a small proportion of the length of the tip. It would have been obvious to one of ordinary skill in the art to provide the inlet and outlet at varying lengths relative to the length of the tip in order to fulfill the same function of providing an inlet and outlet for air to circulate with predictable results of varying cooling efficiencies as the distance between the inlet and outlet are varied.
As to Claim 14, Hollenbeck discloses a system comprising the handheld scanner of claim 12, and a removable tip (100) in 32/29 and Figs. 1-3 and 5a-6b configured to be mounted to the scanner.
As to Claim 15, Hollenbeck discloses the system of claim 14, wherein the removable tip comprises:
a framework (104) in 34/6 and (106) in 35/14 and Fig. 3; and
an optical element “optical element (103)” and “mirror” in 34/4-5, wherein the optical element comprises a mirror.
As to Claim 16, Hollenbeck discloses the system of claim 15, wherein the mirror is arranged such that light from the light source is guided towards an object “towards the set of teeth” in 29/2 located outside the tip and light returning from the object is guided towards the image sensor “light returning from the set of teeth is transmitted towards a camera” in 29/3-4.
As to Claim 17, Hollenbeck discloses the system of claim 16, wherein the tip comprises an opening (203) in 34/19 and Fig. 4 at the distal end for mounting the tip to the scanner as shown in Fig. 5a, and an opening of ring (206) in 35/6 and Fig. 4 at the proximal end that such that the light from the light source and the returning light from the object is via the opening at the proximal end.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 20110301414, 20100211136 ([0118] and Figs. 11A-11B), 20090254154 ([0118] and Figs. 11A-11B), and 20040248059 ([0060], [0088], [0091]) are cited to show similar intraoral scanners. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795